Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

7-Eleven, Inc.
d/b/a 7-Eleven 20996,

Respondent.

Docket No. C-15-315
FDA Docket No. FDA-2014-H-1845

Decision No. CR3562

Date: January 8, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, 7-Eleven, Inc., d/b/a 7-Eleven 20996 that alleges facts and legal
authority sufficient to justify the imposition of a civil money penalty of $500.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that a cigarette purchaser was 18 years of age or older, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seg., and
its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140
(2013). CTP seeks a civil money penalty of $500.
On November 13, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns 7-Eleven 20996, an establishment that sells tobacco products
and is located at 3948 Caratoke Highway, Barco, North Carolina 27917.
Complaint 3.

e During an inspection of Respondent’s establishment on June 4, 2013, at
approximately 12:49 PM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes .. . [.]” Complaint § 10.

¢ On June 20, 2013, CTP issued a Warning Letter to Respondent regarding the

inspector’s observation from June 4, 2013. The letter explained that the
observation constituted a violation of regulations found at 21 C.F.R. § 1140.14(a)
and that the named violation was not necessarily intended to be an exhaustive list
of all violations at the establishment. The Warning Letter went on to state that if
Respondent failed to correct the violation, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint 10.

¢ On July 12, 2013 CTP received a letter from Beverly Lenhart, who identified
herself as a Field Consultant for 7-Eleven 20996. Ms. Lenhart stated “that the
employee who sold the tobacco product to the minor no longer works at the
establishment. Ms. Lenhar also stated that Respondent’s employees would retake
the ‘Come of Age training module on age restricted sales’ and that Respondent
would discipline any employee who ‘fails to properly complete an age restricted
sale.’” Further, Ms. Lenhart stated that “Respondent requires employees to use an
identification scanner for tobacco purchases and, if the identification will not scan,

Respondent requires employees to manually enter the purchaser’s birth date as it
appears on the identification.” Complaint 11.

e During a subsequent inspection of Respondent’s establishment on May 17, 2014,
at approximately 9:13 PM, FDA-commissioned inspectors documented that “‘a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes ... [.]’” The inspector also observed that “the minor’s identification was
not verified before the sale... .” Complaint 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, on June 4, 2013 and May 17, 2014, the
Respondent violated the prohibition against selling tobacco products to persons younger
than 18 years of age, 21 C.F.R. § 1140.14(a). On May 17, 2014, the Respondent also
violated the requirement that retailers verify, by means of photo identification containing
a purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of age.
21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

